- Midland National Life Insurance Company FOUNDATION VARIABLE UNIVERSAL LIFE 1.1 (FVUL 1.1) PREMIER VARIABLE UNIVERSAL LIFE 1.1 (PVUL 1.1) ADVISOR VARIABLE UNIVERSAL LIFE (ADVUL) ADVANCED VARIABLE UNIVERSAL LIFE (AVUL) VARIABLE EXECUTIVE UNIVERSAL LIFE (VEUL) VARIABLE EXECUTIVE UNIVERSAL LIFE 2 (VEUL2) VARIABLE UNIVERSAL LIFE (VUL) VARIABLE UNIVERSAL LIFE 2 (VUL2) VARIABLE UNIVERSAL LIFE 3 (VUL3) VARIABLE UNIVERSAL LIFE 4 (VUL4) SURVIVORSHIP VARIABLE UNIVERSAL LIFE (SVUL) VARIABLE UNIVERSAL LIFE – CASH VALUE (VUL-CV) Flexible Premium Variable Universal Life Insurance Policy issued by: Midland National Life Insurance Company through the
